Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 have been examined.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 2, 2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  As per independent claims 1, 8 and 15, the claim subject matters “a receiving device configured to receive the radio-frequency waves” and “receiving, by a receiving device configured to receive the radio-frequency”, respectively, are indefinite because it is not clear how can the receiving device is able to receive the “same” radio-frequency wave that generated from the signal generator located/installed in the same mobile alert transmission system.  Does the radio-frequency wave is internally/locally communicated between the signal generator and the receiving device with the same physically structure of the mobile alert transmission system?
In addition, Claims 1 and 8 recited “wherein the receiving device communicates with autonomous capabilities of a second vehicle” [this claim subject matter is not recited in claim 15] is indefinite because such limitation is recited in the same sentence with “a receiving device configured to receive the radio-frequency waves”, therefore it is not clear if the receiving device communicates with autonomous capabilities of a second vehicle by using the radio-frequency waves or if  the receiving device communicates with autonomous capabilities of a second vehicle by using other type of signal.  The bound of the claim cannot be determined. 
As per claims 2-7, 9-14, 16-20, they are rejected based on the dependency of claims 1, 8 and 15, respectively. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 4, 15,18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 7,397,356) in view of Bellis et al. (US 2017/0013534), further in view of Prevulsky et al. (US 5,307,060).
As per claim 1, Johnson shows a mobile alert transmission system for an emergency vehicle comprising: 
a switch (Fig. 3 and 5; switch 8a, 8b and 8c) configured to activate an emergency alert (activate the transmitter to transmit the radio waves to receiver 16 of the passenger vehicle when in emergency situation; col. 2, line 1-6 and lines 31-40; col. 3, lines 13-20, lines 31-33); 
an antenna (Fig. 6, antenna 6) configured to emit radio-frequency waves, the radio-frequency waves configured to transmit the emergency alert (Fig 3,5-6; col. 2, lines 23-26); 
a signal generator (Fig. 3,5,6; transmitter 5) electronically coupled to the antenna, the signal generator configured to generate the radio-frequency waves and to provide the radio-frequency waves to the antenna (Col. 2, lines 24-25, col. 3, lines 13-20, lines 31-33; since these components are electronic device therefore it is inherently electronically coupled in order to perform the electronic signal communication); and 
a controller (Fig. 3,5,6; transmitter microprocessor 3) communicable with the signal generator (transmitter 5) and the switch (control buttons 8), the controller configured to: 
receive a command (signal) from the switch to activate the emergency alert (activate the transmitter to transmit the radio waves to receiver 16 of the passenger vehicle when in emergency situation); and 
cause the signal generator to generate the radio-frequency waves (transmitter 5 connected to the transmitter microprocessor 3 for causing and emitting radio waves from the transmitter unit 2; col. 3, lines 31-33; col. 2, lines 21-23).  
Johnson also show omnidirectional antenna (col. 2, lines 23-24; antenna 6 is an omnidirectional antenna) but does not show an adjustable directional antenna; and an antenna adjusting device configured to change the direction of the adjustable antenna. 
Bellis shows a communication device (300) comprising an adjustable directional antenna; and an antenna adjusting device configured to change the direction of the adjustable antenna (Para. 62; the networking device 300 may adjust the power or position of the directional antenna, therefore the networking device would have been obviously include adjusting device or component to perform the position adjustment). Alternatively, the communication device may include omnidirectional antenna.
As known in the art, a directional antenna or beam antenna is an antenna that radiates or receives greater power in specific directions allowing for increased performance and reduced interference from unwanted sources.  Omnidirectional antennas can transmit and receive radio waves in all horizontal directions equally. 
Therefore, it would have been obviously to one of ordinary skill in the art to combine or replace the directional antenna and the associated direction adjustment as shown by Bellis with omnidirectional antenna as shown by Johnson because it would provide an alternative type of antenna for invention of Johnson, thereby increasing the directional communication and direction adjustment to desired direction. In addition, in case of combining both directional antenna and omnidirectional antenna, it would provide switching feature between antennas, thereby increasing the flexibility of the invention.  It would be an implementation of simple substitution of one known element for another to obtain predictable results.
The combined invention of Johnson in view of Bellis does not explicitly mention a receiving device configured to receive the radio-frequency waves, wherein the receiving device communicates with autonomous capabilities of a second vehicle.
In the analogous art, Prevulsky shows a mobile alert transmission system for an emergency vehicle comprising a receiving device configured to receive the radio-frequency waves, wherein the receiving device communicates with autonomous capabilities of a second vehicle (col. 3, lines 35-55; col. 4, lines 58-67).  
Therefore, it would have been obvious at the time the invention was made to include the receiving device and wherein the receiving device communicates with autonomous capabilities of a second vehicle as suggest by Prevulsky in addition to the transmitter of Johnson because it would allow the emergency vehicles aware of each other’s activity within the vicinity, for example, at the intersection, thereby increasing the effectiveness and safety of the invention.
As per claim 4, the combined invention meets the limitation of claim and Johnson further shows the antenna emits omnidirectional radio-frequency waves (col. 2, lines 23-24; since the antenna 6 is an omnidirectional antenna therefore it is inherently capable of emits omnidirectional radio-frequency waves). Bellis shows omnidirectional antenna would be an alternative of the directional antenna, therefore it would have been obvious at the time the invention was made to switch or alternative use omnidirectional antenna. 
As per claim 6, the combined invention meets the limitation of claim and Johnson further shows the emergency alert further comprises an audio alert and a visual alert (col. 2, lines 7-8: the receiver unit 16 emits audible and/or visual alerts signal to a motorist driving the passenger vehicle 40 in response the emergency alert, therefore the emergency alert further inherently comprises an audio alert and a visual alert; col. 2, lines 30-41: lights/siren control unit 11 of the emergency vehicle 36 may be connected to the transmitter microprocessor 3 for automatic activation of the emergency lights and siren components of the emergency vehicle 36 upon manipulation of the "on" switch 8b).
As per claim 15, Johnson further shows a method of generating and transmitting a mobile alert from an emergency vehicle, the method comprising: 
receiving, by a controller (Fig. 3,5,6; transmitter microprocessor 3), an indication that an emergency alert has been activated ; 
determining, by the controller, if an electronic switch (Fig. 3 and 5; switch 8a, 8b and 8c)  is activated, the electronic switch configured to activate a radio-frequency alert (Fig 3,5-6; col. 2, lines 23-26);
causing, by the controller, a signal generator (Fig. 3,5,6; transmitter 5)  to generate a signal, the signal generator operatively coupled to the electronic switch (Fig. 3,5,6); 
transmitting, by the controller, the signal to an antenna operatively coupled to the signal generator; and -17-Atty. Dkt. No.: 999400-8122 causing, by the controller, the antenna to emit radio-frequency waves (activate the transmitter to transmit the radio waves to receiver 16 of the passenger vehicle when in emergency situation; transmitter 5 connected to the transmitter microprocessor 3 for causing and emitting radio waves from the transmitter unit 2; col. 3, lines 31-33; col. 2, lines 21-23).
Johnson also show omnidirectional antenna (col. 2, lines 23-24; antenna 6 is an omnidirectional antenna) but does not show an adjustable directional antenna; and the antenna couple to an antenna adjusting device configured to change the direction of the adjustable antenna. 
Bellis shows a communication device (300) comprising an adjustable directional antenna; and an antenna adjusting device configured to change the direction of the adjustable antenna (Para. 62; the networking device 300 may adjust the power or position of the directional antenna, therefore the networking device would have been obviously include adjusting device or component to perform the position adjustment which is operatively coupled to the signal generator). Alternatively, the communication device may include omnidirectional antenna.
As known in the art, a directional antenna or beam antenna is an antenna that radiates or receives greater power in specific directions allowing for increased performance and reduced interference from unwanted sources.  Omnidirectional antennas can transmit and receive radio waves in all horizontal directions equally. 
Therefore, it would have been obviously to one of ordinary skill in the art to combine or replace the directional antenna and the associated direction adjustment as shown by Bellis with omnidirectional antenna as shown by Johnson because it would provide an alternative type of antenna for invention of Johnson, thereby increasing the directional communication and direction adjustment to desired direction. In addition, in case of combining both directional antenna and omnidirectional antenna, it would provide switching feature between antennas, thereby increasing the flexibility of the invention.  It would be an implementation of simple substitution of one known element for another to obtain predictable results.
The combined invention of Johnson in view of Bellis does not explicitly mention a receiving, by a receiving device configured to receive the radio-frequency waves.
In the analogous art, Prevulsky shows a mobile alert transmission system for an emergency vehicle comprising a receiving device configured to receive the radio-frequency waves, wherein the receiving device communicates with autonomous capabilities of a second vehicle (col. 3, lines 35-55; col. 4, lines 58-67).  
Therefore, it would have been obvious at the time the invention was made to include the receiving device and wherein the receiving device communicates with autonomous capabilities of a second vehicle as suggest by Prevulsky in addition to the transmitter of Johnson because it would allow the emergency vehicles aware of each other’s activity within the vicinity, for example, at the intersection, thereby increasing the effectiveness and safety of the invention.

As per claim 18, the combined invention meets the limitation of claim and Johnson further shows the antenna emits omnidirectional radio-frequency waves (col. 2, lines 23-24; since the antenna 6 is an omnidirectional antenna therefore it is inherently capable of emits omnidirectional radio-frequency waves). Bellis shows omnidirectional antenna would be an alternative of the directional antenna, therefore it would have been obvious at the time the invention was made to switch or alternative use omnidirectional antenna. 

Claim 8,11,13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 7,397,356) in view of Bellis et al. (US 2017/0013534), further in view of Prevulsky et al. (US 5,307,060) and Bonar (US 7,090,371) 
As per claim 8, Johnson shows a mobile alert transmission system for an emergency vehicle comprising: 
a plurality of light indicators (col. 2, lines 40-41: emergency lights of the emergency vehicles) configured to produce a visual alert when an emergency alert is activated (activate the transmitter to transmit the radio waves to receiver 16 of the passenger vehicle when in emergency situation; col. 2, line 1-6 and lines 31-40; col. 3, lines 13-20, lines 31-33); 
a controller (Fig. 3,5,6; transmitter microprocessor 3) electronically coupled to the plurality of light indicators (Fig. 6: emergency lights of emergency vehicle 36, the transmitter microprocessor is connected to the lights/siren control unit then couple to the light indicators;  since these components are electronic device therefore it would have been obviously the controller is electronically coupled to the plurality of light indicator in order to perform the electronic signal communication.  It would be an implementation of use of know techniques to improve similar device in the same way); 
a circuit switch (Fig. 3 and 5; switch 8a, 8b and 8c) configured to couple the plurality of light indicators to the controller when the circuit switch is activated (Fig. 6; the switches 8 are interconnected with microprocessor 3 and lights/sire control unit and emergency lights wherein the switches 8 is configured to active the lights/sire control unit 11 typically through microprocessor 3, therefore the switch configured to couple the plurality of light indicators to the controller when the circuit switch is activated); 
an antenna (Fig. 6, antenna 6) configured to emit radio-frequency waves when the emergency alert is activated (Fig 3,5-6; col. 2, lines 23-26); and 
a signal generator (Fig. 3,5,6; transmitter 5) electronically (see above rejection for electronically coupling reasons) coupled to the antenna and electronically coupled to the controller, the signal generator configured to generate the radio-frequency waves and to provide the radio-frequency waves to the antenna (Col. 2, lines 24-25, col. 3, lines 13-20, lines 31-33); 
wherein the controller is configured to: activate the circuit switch when the emergency alert is activated (activate the transmitter to transmit the radio waves to receiver 16 of the passenger vehicle when in emergency situation); cause the circuit switch to removable couple the plurality of light indicators to the controller; and cause the signal generator to generate the radio-frequency waves (transmitter 5 connected to the transmitter microprocessor 3 for causing and emitting radio waves from the transmitter unit 2; col. 3, lines 31-33; col. 2, lines 21-23).  
Johnson also show omnidirectional antenna (col. 2, lines 23-24; antenna 6 is an omnidirectional antenna) but does not show an adjustable directional antenna; and an antenna adjusting device configured to change the direction of the adjustable antenna. 
Bellis shows a communication device (300) comprising an adjustable directional antenna; and an antenna adjusting device configured to change the direction of the adjustable antenna (Para. 62; the networking device 300 may adjust the power or position of the directional antenna, therefore the networking device would have been obviously include adjusting device or component to perform the position adjustment). Alternatively, the communication device may include omnidirectional antenna.
As known in the art, a directional antenna or beam antenna is an antenna that radiates or receives greater power in specific directions allowing for increased performance and reduced interference from unwanted sources.  Omnidirectional antennas can transmit and receive radio waves in all horizontal directions equally. 
Therefore, it would have been obviously to one of ordinary skill in the art to combine or replace the directional antenna and the associated direction adjustment as shown by Bellis with omnidirectional antenna as shown by Johnson because it would provide an alternative type of antenna for invention of Johnson, thereby increasing the directional communication and direction adjustment to desired direction. In addition, in case of combining both directional antenna and omnidirectional antenna, it would provide switching feature between antennas, thereby increasing the flexibility of the invention.  It would be an implementation of simple substitution of one known element for another to obtain predictable results.
The invention of Johnson does not explicitly mention controller is removably coupled to the plurality of light indicators and the circuit switch configured to removably couple the plurality of light indicators.
In the analogous art of vehicle emergency light, Bonar shows the emergency light can be removably mounted and coupled/connected to the circuitry of the vehicle (abstract). 
Therefore, it would have been obviously to one of ordinary skill in the art to combine the removably connection feature for emergency light as shown by Bonar to the emergency lights (the plurality of light indicators) of Johnson because it would allow the emergency lights have option to be removed if needed, such as repairing or replacement, thereby increasing the flexibility of the invention.  It would be an implementation of applying a known technique to a known device ready for improvement to yield predictable results. 
The combined invention of Johnson in view of Bellis does not explicitly mention a receiving device configured to receive the radio-frequency waves, wherein the receiving device communicates with autonomous capabilities of a second vehicle.
In the analogous art, Prevulsky shows a mobile alert transmission system for an emergency vehicle comprising a receiving device configured to receive the radio-frequency waves, wherein the receiving device communicates with autonomous capabilities of a second vehicle (col. 3, lines 35-55; col. 4, lines 58-67).  
Therefore, it would have been obvious at the time the invention was made to include the receiving device and wherein the receiving device communicates with autonomous capabilities of a second vehicle as suggest by Prevulsky in addition to the transmitter of Johnson because it would allow the emergency vehicles aware of each other’s activity within the vicinity, for example, at the intersection, thereby increasing the effectiveness and safety of the invention.
As per claim 11, the combined invention meets the limitation of claim and Johnson further shows the antenna emits omnidirectional radio-frequency waves (col. 2, lines 23-24; since the antenna 6 is an omnidirectional antenna therefore it is inherently capable of emits omnidirectional radio-frequency waves). Bellis shows omnidirectional antenna would be an alternative of the directional antenna, therefore it would have been obvious at the time the invention was made to switch or alternative use omnidirectional antenna. 
As per claim 13, the combined invention meets the limitation of claim and Johnson further shows the emergency alert further comprises an audio alert (col. 2, lines 7-8: the receiver unit 16 emits audible and/or visual alerts signal to a motorist driving the passenger vehicle 40 in response the emergency alert, therefore the emergency alert further inherently comprises an audio alert and a visual alert; col. 2, lines 30-41: lights/siren control unit 11 of the emergency vehicle 36 may be connected to the transmitter microprocessor 3 for automatic activation of the emergency lights and siren components of the emergency vehicle 36 upon manipulation of the "on" switch 8b).

Claims 2-3, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 7,397,356) in view of Bellis et al. (US 2017/0013534), further in view of Prevulsky et al. (US 5,307,060) and Breiner (US 2003/0137408).
As per claim 2, the combined invention of Johnson in view Bellis and Prevulsky meets the limitation of claim and Johnson further shows the antenna is configured to provide the emergency alert to a computing device (the microprocessor 17 of the passenger vehicle 16 would have been obviously operate and implement as a computer device because it is known in the art the microprocessor can performing the computing function. It would be an implementation of choosing from a finite number of identified, predictable solutions.) associated with a bystander (the passenger vehicle 16 or motorist of passenger vehicle 16; Fig. 1 and 6; col. 2, lines 1-5).  
The invention of Johnson does not explicitly mention provide the emergency alert in a configurable proximity of the emergency vehicle.  
However, Johnson shows a transmission strength gauge 7 and control buttons 8a to select a particular strength (col. 2, lines 33-34; col. 3, lines 20-25) therefore it is configurable as claimed.  As common known in the art, the relative signal strength is operationally correlated with the communication range and distance between two communication devices, therefore it would have been obviously to one of ordinary skill in the art the emergency alert communicates in a configurable proximity of the emergency vehicle.  As the relative distance between the two vehicles decreases, the strength of the warning signal increases.
In the analogous art, Breiner shows the signal communication relationship between the signal strength, communication range and distance between two communication devices (Para. 22). Therefore, the combined invention of Johnson in view of Breiner would show provide the emergency alert in a configurable proximity of the emergency vehicle.  It would be an implementation of use of know techniques to improve similar device in the same way.
As per claim 3, the combined invention of Johnson in view Bellis and Prevulsky and Johnson further shows the antenna is configured to provide the emergency alert to a vehicle (the passenger vehicle 16 with the microprocessor 17 and receiver 16) associated with a bystander (the passenger vehicle 16 or motorist of passenger vehicle 16; Fig. 1 and 6; col. 2, lines 1-5).  
The invention of Johnson does not explicitly mention provide the emergency alert in a configurable proximity of the emergency vehicle.  
However, Johnson shows a transmission strength gauge 7 and control buttons 8a to select a particular strength (col. 2, lines 33-34; col. 3, lines 20-25) therefore it is configurable as claimed.  As common known in the art, the relative signal strength is operationally correlated with the communication range and distance between two communication device, therefore it would have been obviously to one of ordinary skill in the art the emergency alert communicates in a configurable proximity of the emergency vehicle.  As the relative distance between the two vehicles decreases, the strength of the warning signal increases.
In the analogous art, Breiner shows the signal communication relationship between the signal strength, communication range and distance between two communication device (Para. 22). Therefore the combined invention of Johnson in view of Breiner would show provide the emergency alert in a configurable proximity of the emergency vehicle.  It would be an implementation of use of know techniques to improve similar device in the same way.
As per claims 16-17, they are method claims corresponding to apparatus claims 2-3; they are therefore rejected for the similar reasons set forth. 

Claims 5, 7, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 7,397,356) in view of Bellis et al. (US 2017/0013534), further in view of Prevulsky et al. (US 5,307,060) and Siegel et al. (US 2004/0246144).
As per claim 5, the combined invention of Johnson in view Bellis and Prevulsky and Johnson further shows omnidirectional antenna (col. 2, lines 23-24; antenna 6 is an omnidirectional antenna) and Bellis shows the omnidirectional antenna would be an alternative of the directional antenna, but does not explicitly mention the antenna emits radio- frequency waves in a direction coincident to the direction the emergency vehicle is traveling along.
In the analogous art, Siegel shows the antenna emits radio- frequency waves in a direction coincident to the direction the emergency vehicle is traveling along (Para 50 wherein the line of sight zone would be structured similar as in a direction coincident to the direction the vehicle is traveling along).  In addition, Siegel further shows omnidirectional antenna is an alternative of directional antenna.  
As known in the art and stated above, a directional antenna or beam antenna is an antenna that radiates or receives greater power in specific directions allowing for increased performance and reduced interference from unwanted sources.  Omnidirectional antennas can transmit and receive radio waves in all horizontal directions equally. 
Therefore, it would have been obviously to one of ordinary skill in the art to combine or replace the directional antenna as shown by Siegel with omnidirectional antenna as shown by Johnson because it would provide an alternative type of antenna for invention of Johnson, thereby increasing the directional communication.  It would be an implementation of simple substitution of one known element for another to obtain predictable results.
As per claim 7, the combined invention of Johnson in view Bellis and Prevulsky and Johnson further shows the controller is further configured to: 
cause the antenna to emit omnidirectional radio-frequency waves when the switch is at a first setting (col. 2, lines 31-36, the switch 8b (ON switch) with the microprocessor 3 would activate and cause the omnidirectional antenna 6 to emit omnidirectional radio-frequency waves when the switch is at a first setting (ON setting)); 
cause the antenna to deactivate when the switch is at a third setting (col. 2, lines 31-36, the switch 8c (OFF switch) with the microprocessor 3 would deactivate and cause the omnidirectional antenna 6 deactivate when the switch is at another setting (OFF setting).
However, the invention of Johnson does not explicitly mention cause the antenna to emit radio-frequency waves in a direction coincident to the direction the emergency vehicle is traveling along when the switch is at a second setting.
In the analogous art, Siegel shows the antenna emits radio- frequency waves in a direction coincident to the direction the emergency vehicle is traveling along (Para 50 wherein the line of sight zone would be structured similar as in a direction coincident to the direction the vehicle is traveling along).  In addition, Siegel further shows omnidirectional antenna is an alternative of directional antenna wherein the directional antenna 416 and omnidirectional antenna 418 can be switched manually from UI and display panel 402, or automatically by controller 206, via antenna switch 420 (Para. 50).  In other words, the UI and display panel 402 of Siegel can be implemented as a manual switch to the antenna to emit radio-frequency waves in a direction coincident to the direction the emergency vehicle is traveling along when the switch is at one setting.
As known in the art, a directional antenna or beam antenna is an antenna that radiates or receives greater power in specific directions allowing for increased performance and reduced interference from unwanted sources.  Omnidirectional antennas can transmit and receive radio waves in all horizontal directions equally. 
Therefore, it would have been obviously to one of ordinary skill in the art to combine the directional antenna as shown by Siegel with omnidirectional antenna as shown by Johnson because it would provide an alternative and additional type of antenna for invention of Johnson, thereby increasing the directional communication.  It would be an implementation of applying a known technique to a known device ready for improvement to yield predictable results. 
In addition, it would have been obviously to one of ordinary skill in the art to combine and add the switch function of Siegel to the switch of Johnson in view of the combined directional antenna in order to facilitate the antennas switching function upon the available switch element, thereby increasing the flexibility of the invention.  It would be an implementation of applying a known technique to a known device ready for improvement to yield predictable results. 
As per claims 19-20, they are method claims corresponding to apparatus claims 5 and 7; they are therefore rejected for the similar reasons set forth. 
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 7,397,356) in view of Bellis et al. (US 2017/0013534), further in view of Prevulsky et al. (US 5,307,060) and Bonar (US 7,090,371) and Breiner (US 2003/0137408).
As per claim 9, the combined invention of Johnson in view Bellis and Prevulsky and Bonar meets the limitation of claim and Johnson further shows the antenna is configured to provide the emergency alert to a computing device (the microprocessor 17 of the passenger vehicle 16 would have been obviously operate and implement as a computer device because it is known in the art the microprocessor can performing the computing function. It would be an implementation of choosing from a finite number of identified, predictable solutions.) associated with a bystander (the passenger vehicle 16 or motorist of passenger vehicle 16; Fig. 1 and 6; col. 2, lines 1-5).  
The invention of Johnson does not explicitly mention provide the emergency alert in a configurable proximity of the emergency vehicle.  
However, Johnson shows a transmission strength gauge 7 and control buttons 8a to select a particular strength (col. 2, lines 33-34; col. 3, lines 20-25) therefore it is configurable as claimed.  As common known in the art, the relative signal strength is operationally correlated with the communication range and distance between two communication device, therefore it would have been obviously to one of ordinary skill in the art the emergency alert communicates in a configurable proximity of the emergency vehicle.  As the relative distance between the two vehicles decreases, the strength of the warning signal increases.
In the analogous art, Breiner shows the signal communication relationship between the signal strength, communication range and distance between two communication device (Para. 22). Therefore the combined invention of Johnson, Bellis and Bonar in view of Breiner would show provide the emergency alert in a configurable proximity of the emergency vehicle.  It would be an implementation of use of know techniques to improve similar device in the same way.
As per claim 10, the combined invention of Johnson in view of Bellis and Bonar meets the limitation of claim and Johnson further shows the antenna is configured to provide the emergency alert to a vehicle (the passenger vehicle 16 with the microprocessor 17 and receiver 16) associated with a bystander (the passenger vehicle 16 or motorist of passenger vehicle 16; Fig. 1 and 6; col. 2, lines 1-5).  
The invention of Johnson does not explicitly mention provide the emergency alert in a configurable proximity of the emergency vehicle.  
However, Johnson shows a transmission strength gauge 7 and control buttons 8a to select a particular strength (col. 2, lines 33-34; col. 3, lines 20-25) therefore it is configurable as claimed.  As common known in the art, the relative signal strength is operationally correlated with the communication range and distance between two communication device, therefore it would have been obviously to one of ordinary skill in the art the emergency alert communicates in a configurable proximity of the emergency vehicle.  As the relative distance between the two vehicles decreases, the strength of the warning signal increases.
In the analogous art, Breiner shows the signal communication relationship between the signal strength, communication range and distance between two communication device (Para. 22). Therefore the combined invention of Johnson, Bellis and Bonar in view of Breiner would show provide the emergency alert in a configurable proximity of the emergency vehicle.  It would be an implementation of use of know techniques to improve similar device in the same way.

Claims 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 7,397,356) in view of Bellis et al. (US 2017/0013534), further in view of Prevulsky et al. (US 5,307,060) and Bonar (US 7,090,371) and Siegel et al. (US 2004/0246144).
As per claim 12, the combined invention of Johnson in view of Bellis, Prevulsky and Bonar meets the limitation of claim and Johnson further show omnidirectional antenna (col. 2, lines 23-24; antenna 6 is an omnidirectional antenna), but does not explicitly mention the antenna emits radio- frequency waves in a direction coincident to the direction the emergency vehicle is traveling along.
In the analogous art, Siegel shows the antenna emits radio- frequency waves in a direction coincident to the direction the emergency vehicle is traveling along (Para 50 wherein the line of sight zone would be structured similar as in a direction coincident to the direction the vehicle is traveling along).  In addition, Siegel further shows omnidirectional antenna is an alternative of directional antenna.  
As known in the art, a directional antenna or beam antenna is an antenna that radiates or receives greater power in specific directions allowing for increased performance and reduced interference from unwanted sources.  Omnidirectional antennas can transmit and receive radio waves in all horizontal directions equally. 
Therefore, it would have been obviously to one of ordinary skill in the art to combine or replace the directional antenna as shown by Siegel with omnidirectional antenna as shown by Johnson because it would provide an alternative type of antenna for invention of Johnson, thereby increasing the directional communication.  It would be an implementation of simple substitution of one known element for another to obtain predictable results.
As per claim 14, the combined invention of Johnson in view of Bellis, Prevulsky and Bonar meets the limitation of claim and Johnson further show the controller is further configured to: 
cause the antenna to emit omnidirectional radio-frequency waves when the switch is at a first setting (col. 2, lines 31-36, the switch 8b (ON switch) with the microprocessor 3 would activate and cause the omnidirectional antenna 6 to emit omnidirectional radio-frequency waves when the switch is at a first setting (ON setting)); 
cause the antenna to deactivate when the switch is at a third setting (col. 2, lines 31-36, the switch 8c (OFF switch) with the microprocessor 3 would deactivate and cause the omnidirectional antenna 6 deactivate when the switch is at another setting (OFF setting).
However, the invention of Johnson does not explicitly mention cause the antenna to emit radio-frequency waves in a direction coincident to the direction the emergency vehicle is traveling along when the switch is at a second setting.
In the analogous art, Siegel shows the antenna emits radio- frequency waves in a direction coincident to the direction the emergency vehicle is traveling along (Para 50 wherein the line of sight zone would be structured similar as in a direction coincident to the direction the vehicle is traveling along).  In addition, Siegel further shows omnidirectional antenna is an alternative of directional antenna wherein the directional antenna 416 and omnidirectional antenna 418 can be switched manually from UI and display panel 402, or automatically by controller 206, via antenna switch 420 (Para. 50).  In other words, the UI and display panel 402 of Siegel can be implemented as a manual switch to the antenna to emit radio-frequency waves in a direction coincident to the direction the emergency vehicle is traveling along when the switch is at one setting.
As known in the art, a directional antenna or beam antenna is an antenna that radiates or receives greater power in specific directions allowing for increased performance and reduced interference from unwanted sources.  Omnidirectional antennas can transmit and receive radio waves in all horizontal directions equally. 
Therefore, it would have been obviously to one of ordinary skill in the art to combine the directional antenna as shown by Siegel with omnidirectional antenna as shown by Johnson because it would provide an alternative and additional type of antenna for invention of Johnson, thereby increasing the directional communication.  It would be an implementation of applying a known technique to a known device ready for improvement to yield predictable results. 
In addition, it would have been obviously to one of ordinary skill in the art to combine and add the switch function of Siegel to the switch of Johnson in view of the combined directional antenna in order to facilitate the antennas switching function upon the available switch element, thereby increasing the flexibility of the invention.  It would be an implementation of applying a known technique to a known device ready for improvement to yield predictable results.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOI C LAU whose telephone number is (571)272-8547.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00Pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HOI C LAU/Primary Examiner, Art Unit 2689